Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority 
This application claims the benefit of U.S. Provisional Application No. 62/449,516 filed Jan. 23, 2017, titled “Efficient ChaCha20 Round Calculations” and U.S. Provisional Application No. 62/478,308 filed Mar. 29, 2017, titled “Hardware Circuit to Perform Round Computations of ARX-based Stream Ciphers.” Both above referenced provisional applications are incorporated herein by reference in their respective entireties.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2021 has been entered.
DETAILED ACTION
This office action is in response to a Request for Continued Examination (RCE) application received on 08/11/2021. In the RCE, applicant has amended claims 1, 9, 11-12, 15-16 and 20. Claims 6, 13 and 17 remain cancelled. Claims 2-5, 7-8, 10, 14 and 18-19 remain original. No new claim has been added.
For this office action, claims 1-5, 7-12, 14-16 and 18-20 have been received for consideration and have been examined. 
Response to Arguments
Claim Rejection under 35 U.S.C. § 112
	Applicant’s amendments to claims 9, 11, 15 and 20 have been reviewed by the examiner and appear to overcome the 35 U.S.C. § 112(b) rejection. Therefore examiner has withdrawn this rejection. 
Claim Rejection under 35 U.S.C. § 103
Applicant’s arguments, filed 08/11/2021, with respect to the rejections of claims under 35 U.S.C. § 103 have been fully considered however examiner does not find them persuasive. After reviewing, remarks have been summarized as follows:
The cited references, taken individually or in combination, at least fail to teach or even suggest “a multiplexer controlled by an input signal reflecting a parity of a clock cycle sequential number, wherein the input signal is set to a first binary value at even clock cycles and to a second binary value at odd clock cycles”.
Examiner’s Response 
	In response to above mentioned remark, examiner respectfully disagrees that cited references, taken individually or in combination, at least fail to teach or even suggest “a multiplexer controlled by an input signal reflecting a parity of a clock cycle sequential number, wherein the input signal is set to a first binary value at even clock cycles and to a second binary value at odd clock cycles”. Examiner further disagree that Hwang has no teachings that could reasonably interpreted as the claimed “parity of a clock cycle sequential number”. 
Examiner would like to mention that Hwang is an analogous art and discloses a high speed serializing apparatus using both a serializer that synchronizes data with a plurality of As per Hwang, a serializer may include: a first synchronization unit suitable for synchronizing input data with a first synchronization clock; a multiplexer suitable for serializing output data of the first synchronization unit based on the first synchronization clock; and a second synchronization unit suitable for synchronizing output data of the multiplexer with a second synchronization clock which is different from the first synchronization clock in frequency. 
Hwang discloses an input clock cycle which inherently has a parity (Figure 2, CLK2) of an even or odd cycle.  This input clock cycle goes through a ½ frequency divider to become CLK1, which is the input to the multiplexer of the serializer.  A ½ frequency divider meets the limitation applicant is arguing.  An entire clock cycle is binary ‘1’ for half the clock cycle, and ‘0’ for the other half of the clock cycle, for one complete ‘cycle’.  When passed to a frequency divider of ½, the output signal becomes a ‘1’ for an entire clock cycle of the input signal, and ‘0’ for a second entire clock cycle of the input signal, creating an output clock cycle that is …. half the frequency of the input clock, hence the name of the logic ½ frequency divider.  Thus, CLK1 of Hwang (which is the input into the mux, i.e., the claim’s “input signal”), which reflects a parity of a CLK2 (which is input clock cycle in the claim, i.e., the claim’s “clock cycle sequential number”).  CLK1 is a binary ‘1’ on CLK2’s even cycles (or odd), and a binary ‘0’ on CLK2’s odd cycles (or even).  
This is also clear from Figure 4 of Hwang.  The top block of figure 4 depicts CLK1, and the 2nd block depicts CLKB2 (which is just the NOT of CLK2, see Fig. 2).  CLK1 is half the frequency of CLKB2 (and CLK2), and thus is CLK1 is a first binary value for even cycles of CLKB2 (and CLK2) and a second binary value for odd cycles of CLKB2 (and CLK2).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sobti et al., NPL Reference “Analysis of quarter rounds of Salsa and ChaCha core and proposal of an alternative design to maximize diffusion” in view of Epstein et al (WO 2007/060587 A1) and further in view of Hwang et al., (US9160520B1).
Regarding claim 1, Sobti discloses:
	A system for implementing a stream cipher, comprising:
a sub-round computation circuit of a first type (Sobit: Fig 1) configured to perform a subset of transformations of a cipher computation round on a round input state, each transformation of the subset of transformations including at least one of: a bitwise addition operation (i.e. additions), a bitwise exclusive disjunction operation (i.e. xors), or a bitwise i.e. constant-distance rotations), (Sobti: section 2.1 and Fig 1 provides for circuitry for calculating a quarter round of Salsa);
wherein the sub-round computation circuit of the first type comprises:
one or more sub-round computation circuits of a second type (a group of logic that involves two bitshifts logic), wherein each sub-round computation circuit of the second type is configured to perform the subset of transformations of the cipher computation round on a respective part of the round input state, and wherein each sub-round computation circuit of the second type comprises a first rotating logic circuit and a second rotating logic circuit of the (Sobti: section 2.1-2.2, figure 1;  In particular, of figure 1, each vertical ADD+bitshift+XOR grouping is a “sub-round computation”, of which two of these are equivalent to the claimed “one or more sub-round computation circuits of a second type”;  For example, the ADD, bitshift, and XOR in the upper middle of Fig 1 and ADD, bitshift, and XOR on far left of Fig 1 is one “sub-round computation circuit of a second type”, whereas two XORs, ADDS, and bitshifts in the middle bottom right is another “sub-round computation circuity of a second type”);
wherein the encryption ciphering is ChaCha encryption and the logics are rotating logics (Sobti).
Sobti does not explicitly disclose encryption ciphering are occurring on dedicated circuits, or the extrapolation of a sub round to multiple parallel circuits, or the logics coupled to a multiplexor controlled by an input signal reflecting parity of a clock cycle sequential number.
However, Epstein discloses:
	encryption stream ciphering are occurring on dedicated circuits (FIG. 2A); and
Fig 2A, item 260 top half versus bottom half, for example); and 
the logic coupled to a multiplexor controlled by an input signal reflecting a clock cycle (Fig 2A, CLK-3 (261) is used as select for left hand side multiplexers to deserialize incoming data streams 263-264 and parallelize the data for concurrent processing (i.e., the logic in the middle of 260 which is undesignated, see Fig 1a, item 165 for comparison) and then also as select for right hand side multiplexers to serialize data back into outgoing data streams (undesignated)).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify Sobti and implement stream ciphering through dedicated memory circuits in a common VLSI manner, as disclosed by Epstein, which deserializes data to process it in parallel, and reserializes the processed data to output a serialized data stream.  Such a modification would result in, for example, doubling or quadrupling the Salsa quarter round circuit to two or four parallel logic circuits, with the addition of multiplexers controlled by clocks to deserialize and reserialize.  
	The motivation to implement stream ciphering in such a manner is to implement perform the computationally-intensive logic in parallel to increase encryption throughput, at the expense of chip layout space.
The combination of Sobti and Epstein do not disclose:
wherein the input signal is set to a first binary value at even clock cycles and to a second binary value at odd clock cycles. 
However, Hwang discloses:
 and to a second binary value at odd clock cycles (See FIGS. 2, 3, 4 discloses Serializer 2:1 for data input into the circuit and serialized data output; which uses a ½ frequency divider for converting CLK2 into CLK1).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the teachings of Sobti and Epstein and have a circuit which controls the multiplexers using parity of clock signal.
	The motivation to have such a computation circuit which is controlled by multiplexers is to serialize data into a stream output format.
Regarding claim 2, the combination of Sobti, Epstein and Hwang discloses:
	The system of claim 1, wherein the sub-round computation circuit of the first type is provided by a half-round computation circuit (Sobti: See Page # 3, FIG. 1; as modified by Epstein provides for two parallel quarter-round circuits, thus being a half round).
Regarding claim 3, the combination of Sobti, Epstein and Hwang discloses:
The system of claim 1, wherein the sub-round computation circuit of the second type is provided by a quarter-half-round (QHR) computation circuit (Sobti: See Page # 3, FIG. 1; as modified by Epstein provides for two parallel quarter round circuits, of which, two pairs of subset (ADD+BITSHIFT+XOR); i.e. half of a quarter round of Sobti) is a quarter of the total circuitry).
Regarding claim 5, the combination of Sobti, Epstein and Hwang discloses:
The system of claim 1, wherein the subset of transformations of the cipher computation round comprises two addition-rotation-XOR (ARX) transformations (Sobti: FIG. 1, half of the logic
Regarding claim 7, the combination of Sobti, Epstein & Hwang discloses:
The system of claim 1, wherein the first rotating logic circuit is configured to perform a first number of bitwise rotation operations corresponding to a first subset of transformations of the cipher computation round and the second rotating logic circuit is configured to perform a second number of bitwise rotation operations corresponding to a second subset of transformations of the cipher computation round (Sobti: section 2.1 provides the bitshifts are different values).
Regarding claim 12, Sobti, Epstein & Hwang discloses:
See rejection of claims 2-3, this is rejected under the same rationale.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sobti et al., NPL Reference “Analysis of quarter rounds of Salsa and ChaCha core and proposal of an alternative design to maximize diffusion” in view of Epstein et al (WO 2007/060587 A1) and Hwang et al., (US9160520B1), and in further view of Geltink et al (NPL document “FPGA Implementation of HS1-SIV” by Geltink et al).
Regarding claim 16, Sobti, Epstein & Hwang discloses:
	A half round circuit comprising four quarter half round circuits, as per rejection found for claims 2-3.  This is achieved by, for example, using two Sobti Fig 1’s in parallel, as per Epstein’s logic and knowledge of parallelizing stream cipher encryption logic.
Neither Sobti, Epstein, nor Hwang discuss serializing 3 half round circuits.  
However, Geltink, in a similar field of endeavor, discloses serializing 3 half round circuits (Geltink: Fig 4, section 5.4.2 provides for serializing encryption round logic).

	The motivation to have a three half round circuit would be to balance chip layout space and create a form factor usable or integratable.  Furthermore, there is no criticality amongst there being “three” half rounds within a “circuit”.
Regarding claim 18, the combination of Sobti, Rose & Hwang discloses:
The system of claim 16, wherein the first rotating logic circuit is configured to perform a first number of bitwise rotation operations corresponding to a first subset of transformations of the cipher computation round and the second rotating logic circuit is configured to perform a second number of bitwise rotation operations corresponding to a second subset of transformations of the cipher computation round (Sobti: section 2.1 provides the bitshifts are different values).
Claims 4, 8-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sobti et al., NPL Reference “Analysis of quarter rounds of Salsa and ChaCha core and proposal of an alternative design to maximize diffusion” in view of Epstein et al (WO 2007/060587 A1) and Hwang et al., (US9160520B1) and further in view of Hars et al., (US20180176011A1).
Regarding claim 4, the combination of Sobti, Epstein and Hwang fails to discloses:

However, Hars discloses:
	wherein the sub-round computation circuit of the first type is configured to perform the subset of transformations of the cipher computation round within a single clock cycle ([0052] The cipher of example implementations may be used for encryption or authentication, and may be implemented in one or more logic circuits in at most one clock cycle of the respective circuit(s); Also see [0097] for executing x number of rounds in a single clock cycle).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Sobti, Rose and Hwang references and have an encryption logic circuit which completes the encryption in one clock cycle, as disclosed by Hars.
	The motivation to have an encryption logic circuit which completes the encryption in one clock cycle is to increase performance of the encryption logic circuit.
Regarding claim 8, the combination of Sobti, Rose, Hwang and Hars discloses:
The system of claim 1, comprising multiple sub-round computation circuits of the first type connected in series to produce a specified number of rounds of the cipher (Hars: FIG. 7 [0088-0089]).
Regarding claim 9, the combination of Sobti, Rose, Hwang and Hars discloses:
Hars: [0036] & [0052]).
Regarding claim 10, the combination of Sobti, Rose, Hwang and Hars discloses:
The system of claim 1, wherein two or more sub-round computation circuits of the second type are connected in series to produce a specified number of rounds of the cipher (Hars: FIG. 7 [0088-0089]).
Regarding claim 11, the combination of Sobti, Rose, Hwang and Hars disclose:
The system of claim 1, wherein two or more sub-round computation circuits of the second type are connected in parallel (Hars: [0036] & [0052]).
Regarding claim 14, the combination of Sobti, Rose, Hwang and Hars discloses:
The system of claim 12, comprising multiple HR computation circuits connected in series to produce a specified number of rounds of the cipher (Hars: [0088]).
Regarding claim 15, the combination of Sobti, Rose, Hwang and Hars discloses:
The system of claim 12, comprising multiple HR computation circuits connected in parallel (Hars: [0036] & [0052]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sobti et al., NPL Reference “Analysis of quarter rounds of Salsa and ChaCha core and proposal of an alternative design to maximize diffusion” in view of Epstein et al (WO 2007/060587 A1) and Hwang et al., (US9160520B1), and Geltink et al (NPL document “FPGA Implementation of HS1-SIV” by Geltink et al), and in further view of Hars et al., (US20180176011A1).

Regarding claim 19, the combination of Sobti, Epstein, Hwang, Geltink and Hars discloses:
The system of claim 16, comprising multiple THR computation circuits connected in series to produce a specified number of rounds of the cipher (Hars: FIG. 7 [0088-0089]).
Regarding claim 20, the combination of Sobti, Epstein, Hwang, Geltink and Hars disclose:
The system of claim 16, comprising multiple THR computation circuits connected in parallel based on a specified size of the cipher round (Hars: [0036] & [0052]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/S.M.A./             Patent Examiner, Art Unit 2432